Citation Nr: 0821495	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & P.E.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to 
September 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims of entitlement to 
service connection for right knee pre-patella bursitis 
(claimed as bilateral knee disability) and left knee pre-
patella bursitis (claimed as bilateral knee disability).

In the veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The veteran was 
afforded a hearing on May 21, 2008.  Subsequent to the May 
21, 2008 hearing, the veteran submitted evidence and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

Additionally, in a letter dated in May 2008 the veteran 
withdrew his claim for service connection for bilateral 
hearing loss.  Therefore, the issues before the Board are as 
presented on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for a bilateral knee disability due to an injury he incurred 
in basic field training.  The veteran states that he was 
running through an obstacle course became distracted and 
missed a jump over a brick wall causing him to injure his 
knees.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the veteran merits a VA medical 
opinion in connection with his claim.  

The veteran's service treatment records show no problems with 
the veteran's knees were noted upon his entrance into 
service.  However, he complained of bilateral knee pain on 
several occasions during service and received treatment.  
During service, bilateral chondromalacia, bilateral meniscal 
tears and an anterior cruciate ligament (ACL) tear of the 
left knee were noted.  

The veteran's reserve physical from September 2003 documents 
meniscus stress, crepitation and pre-patellar bursitis.  In 
addition, the veteran has a current diagnosis of bilateral 
knee retropatellar pain syndrome.  

While the veteran's physician indicated that he has treated 
the veteran since 2006 and stated that the veteran's current 
condition is related to his service injury, there is no 
indication in the file that the physician had the opportunity 
to review the veteran's entire claims file including his 
service treatment records.  Therefore, the veteran should be 
afforded a VA examination in order to determine the etiology 
of his current bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a VA examination 
in order to determine the nature and 
etiology of his right and left knee 
disabilities.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Specifically, the 
examiner should report all current 
diagnoses and express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the left knee disability and right 
knee disability were incurred during 
service or are otherwise etiologically 
related to service.  A complete rationale 
must be given for any opinion expressed.  
If the examiner is unable to provided the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  Readjudicate the issues on appeal 
based on a review of the entire 
evidentiary record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case which 
addresses all of the evidence obtained 
after the issuance of the Statement of 
the Case in December 2005 should be 
furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




